Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2019 has been entered.
 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian on 11/12/2021

The application has been amended as follows: 

1. (Currently Amended) A data management node in a blockchain network comprising a blockchain, a data provider (DP) node, and a service provider (SP) node, the data management node is a computing device comprising: a memory storing one or more instructions; and a hardware processor that when executing the one or more instructions is configured to: 
generate a profile token modelling a data profile of the DP node and comprising a commitment to:
an address of the DP node,
a data field of the DP node, and 
a symmetric key of the DP node;
receive a transaction request from the SP node to access data from the DP node via the blockchain, the blockchain network uses one or more smart contracts to manage transactions for multiple participating nodes;
acquire consent of the SP node based on the profile token; 
generate a consent token based the consent of the SP node; and 
allow the SP node to access the data of the DP node via the blockchain based on a zero-knowledge proof verification of the consent token.

8. (Currently Amended) A method, comprising: 
generating, by a data management node which is a computing device in a blockchain network comprising a blockchain, a data provider (DP) node, and a service provider (SP) node, a profile token based on a data profile of the DP node, the profile token modelling a data profile of the DP node and comprising a commitment to:
an address of the DP node,
a data field of the DP node, and 
a symmetric key of the DP node;
receiving, by the data management node, a transaction request from the SP node to access data from the DP node via the blockchain, the blockchain network uses one or more smart contracts to manage transactions for multiple participating nodes;
acquiring, by the data management node, consent of the SP node based on the profile token; Page 3 of 15Atty Dkt No. P201806722US01 Serial No. 16/364,789 
generating, by the data management node, a consent token based the consent of the SP node; and allowing, by the data management node, the SP node to access the data of the DP node via the blockchain based on a zero-knowledge proof verification of the consent token.

15. (Currently Amended) A non-transitory computer readable medium comprising one or more instructions that when executed by a hardware processor of a data management node which is a computing device in a blockchain network comprising a blockchain, a data provider (DP) node, and a service provider (SP) node, cause the processor to perform: 
generating a profile token based on a data profile of the DP node, the profile token modelling a data profile of the DP node and comprising a commitment to:
an address of the DP node,
a data field of the DP node, and 
a symmetric key of the DP node;
, the blockchain network uses one or more smart contracts to manage transactions for multiple participating nodes; 
acquiring consent of the SP node based on the profile token; generating a consent token based the consent of the SP node; and allowing the SP node to access the data of the DP node via the blockchain based on a zero-knowledge proof verification of the consent token.

Reasons for Allowance
5.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior art:
U.S. Publication No. 20130297451 on paragraph 0009 “An aspect of this specification provides a method of providing proof of authenticity for an item of merchandise to the portable device of a potential buyer. In this aspect, the method comprises (i) affixing or embedding a token that provides a unique merchandise authentication code that is readable by the buyer's portable device (the code may be on a contactless microprocessor chip), (ii) including this merchandise authentication code in messages that comprise card-based payment transactions, (iii) providing the potential buyer's portable device with data pertaining to the lifecycle status, authenticity, and description of the item of merchandise, (iv) displaying the data at the buyer's portable device, (v) requesting consent from the consumer to continue the purchase and (vi) 

U.S. Publication No. 20190097812 discloses on paragraph 0373-0403 “[0373] 1880 authenticate using a digital identity [0374] 1890 launch application services [0375] 1900 identity exchange using diffie-hellman [0376] 1910 owner 1 [0377] 1920 owner 2 [0378] 1911 digital identity of owner 1 (1910)) [0379] 1921 digital identity of owner 2 (1920) [0380] 1912 id1 (identifier of owner 1) [0381] 1922 id2 (identifier of owner 2) [0382] 1930 identity service, HTTPS-enabled [0383] 1931 search keys are hashed to locate data [0384] 1913 use hash of id1 to store public keys of owner 1's digital identity [0385] 1914 hash id2 to retrieve the public keys of owner 2's digital identity [0386] 1915 calculate symmetrickeys (see 2099) [0387] 1916 encrypt and transfer owner 1's digital identity to owner 2 using symmetrickeys [0388] 1923 use hash of id2 to store public keys of owner 2's digital identity [0389] 1924 hash id1 to retrieve the public keys of owner 1's digital identity [0390] 1925 calculate symmetrickeys (see 2099) [0391] 1926 encrypt and transfer owner 2's digital identity to owner 1 using symmetrickeys [0392] 2000 self-sovereign consent delegation [0393] 2001 consent token [0394] 2010 resource owner (chris) [0395] 2020 custodian service [0396] 2025 resources of owner (chris) [0397] 2030 relying party (karl) [0398] 2031 digital identity of karl [0399] 2050 owner request to attest consent token [0400] 2051 owner request to attest consent token [0401] 2052 owner attests and sends consent token [0402] 2053 relying party submits 

U.S. Publication No. 20200195437 discloses on paragraph 0005 “Systems and methods are disclosed for validating a user identity on a blockchain and for subsequent data exchange using the blockchain. In some embodiments, a device having a user whose identity is authenticated or validated may be used for exchanging, via the blockchain, data with at least systems requesting such data. The exchanged data may relate to confidential data, i.e., that a user wants to protect when sharing and that another user or system can trust. Some embodiments may thus control data access in the exchange. Accordingly, one or more aspects of the present disclosure relate to a method for: obtaining, by the client device, first data related to a commitment being made by a user, the first data being partly based on information identificatory or characteristic of the user; sending, by the client device to a verification system, the first data; verifying, by the verification system, that the first data corresponds with second data generated using identification documentation of the user; and posting, by the verification system, data representing the commitment to a blockchain, responsive to a successful verification. The method is implemented by one or more hardware processors configured by machine-readable instructions and/or other components.” Paragraph 0089 “At operation 302 of method 300, a commitment or an intermediate commitment may be generated based on profile data. In some embodiments, operation 302 is performed by a processor component the same as or similar to SMC authentication component 114 (shown in FIG. 1 and described herein).” Paragraph 0091 “At operation 306 of method 300, the committed-to profile data may be verified 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses a data provider (DP) node, and a service provider (SP) node, the data management node generating tokens and perform zero knowledge in blockchain, no one or two references anticipates or obviously suggest generating a profile token modelling a data profile of the DP node and comprising a commitment to the DP node’s address, data fields and symmetric key. Furthermore, receiving a transaction request from the SP node to access data from the DP node via the blockchain, the blockchain network uses one or more smart contracts to manage transactions for multiple participating nodes. Thereby, acquiring consent of the SP node based on the profile token, generate a consent token based the consent of the SP node; .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GARY S GRACIA/           Primary Examiner, Art Unit 2491